
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 722
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Ms. Castor of Florida
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of July
		  as National Sarcoma Awareness Month.
	
	
		Whereas sarcoma is a cancer of connective tissues, such as
			 nerves, muscles, joints, fat, bones, and blood vessels, and it can arise
			 anywhere in the body;
		Whereas more than 13,000 people in the United States were
			 diagnosed with sarcoma last year, more than 5,000 died, and 50,000 are
			 struggling with the disease at any one time;
		Whereas 1 percent of the cancers diagnosed in adults and
			 15 percent of cancers diagnosed in children each year are sarcoma;
		Whereas more than 50 subtypes of sarcomas have been
			 identified;
		Whereas the National Cancer Institute recognizes that
			 sarcoma is often misdiagnosed and underreported; and
		Whereas July would be an appropriate month to designate as
			 National Sarcoma Awareness Month to raise awareness of the disease and
			 encourage more individuals to get properly diagnosed and treated: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the designation of National Sarcoma Awareness Month.
		
